DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.	The information disclosure statements (IDS) were submitted on 12/10/2021. The submissions are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
3.	The independent Claims 1 and 11 of the instant Application No. 17/547,816 are patentably indistinct from claim 2 and 12 of the US issued Patent No. 11,206,384 (Re: application # 16/595,423) respectively. 
Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b). When two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Rationale for rejection
	Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 and 12 of U.S. Patent No. US 11,206,384 respectively over the below rationale. 
Although the claims at issue are not identical, they are not patentably distinct from each other under the rationale, that both claims recite similar matter though in different order and syntax, albeit not defining a different transformation outcome.
Basically, both sets of claims of the respective addressed applications, recite a computer method detecting motion of a computing device based on infrared imaging motion sensor(s) by detecting a first and a second depth information, then by determining a difference between the first and second plurality of facial features (e.g., of a supposing human subject) analyzing the amount of difference and compare the result to a threshold.
The dependent claims 2-10 and 12-20 along with 3-9, 10-11 and 13-18, 20-21 are also rejected based on their dependency from their respective rejected independent claims.
Correction is requested.
Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over James Lynch (hereinafter Lynch) (US 2013/0100114) and Johnny Lee (hereinafter Lee) (US 2014/0241614) in view of Keith Hanna et al., (hereinafter Hanna) (US 6,714,665).
Re Claim 1. Lynch discloses, a computer-implemented method, comprising: 
detecting motion information of a computing device using a motion sensor of the computing device (detecting motion of the computing device from a series of motion detection sensors e.g., gyroscopes, accelerometers etc., Par.[0044] or IMU Par.[0048]); 
in response to detecting the motion information, determining first depth information of an object represented in first image data captured by one or more infrared image sensors (an infrared camera sensor Par.[0031]) of a computing device (camera 250 in Fig.2B, 3B being used as an imaging sensor capturing the first depth data i.e., depth information, Par.[0038]); 
determining a first plurality of facial feature points of the object represented in the first image data (detecting/determining a plurality of any objects’ features, including Par.[0026],[0029] using an extraction process Par.[0030], from a first depth datum Par.[0038], where the determined features of interest are depth related, Par.[0027], [0039]); 
determining a second plurality of facial feature points of the object (determining a second plurality of object’s features, facial or other, Par.[0026], [0029] by an extraction process Par.[0030] from a second depth datum Par.[0038]) represented in the second image data (determining depth features in the second image of the two selections in the image 600, per Fig. 11 Par.[0061]); 
determining one or more amounts of differences between the first plurality of facial feature points and the second plurality (determining the difference in depth obtained by the one or more infrared sensors Par.[0031] between the first depth data and a second depth data  Par.[0038], [0080]) of facial feature points (as the difference in depth between any real objects’ features in the image, Par.[0027] as being determined between the selected data points i.e., the first feature points in first depth datum, i.e., information and the surrounding points of the second depth datum, i.e., information, by system 150 comparing the said depth data points, Par.[0037]-[0039] per Par.[0058], or the difference in depth Par.[0059] Fig.10A-10C); and 
analyzing the one or more amounts of differences with respect to a threshold (analyzing by comparing the differences obtained and determining if it exceeds a threshold amount Par.[0085]).

However, the art to Lynch while disclosing the claimed matter related to one or more infrared sensing devices used in depth mapping along with determining the difference in depth between objects detected in the image foreground, (Par.[0055] and Fig.8) in the captured image, he does not expressly define the object as representing the features of a face as claimed,
The art to Lee specifically discloses the use of infrared depth determination applied to detected face features as in,  
determining a first plurality of facial feature points (the image camera 118 is used in tracking object features or face recognition, Par.[0023]) of the object represented in the first image data (a first imaging camera Par.[0104], [0100] from one or more infrared depth sensor cameras Par.[0019], determining a plurality of facial features Par.[0017],[0023] where the first image is captured by a first camera of the two Par.[0105], [0106] Fig.1-12);
determining a second plurality of facial feature points of the object represented in the second image data (a second imaging camera Par.[0104] from one or more infrared depth sensor cameras Par.[0019], [0100], determining a plurality of facial features Par.[0017], where the second image is captured by a second camera or a first camera Par.[0105], [0106] Fig.1-12);
determining one or more amounts of differences between the first plurality of facial feature points and the second plurality of facial feature points (determining the depths to objects based on multi-view image analysis, e.g., based on a difference between depths of different images Par.[0025]); and 
Lynch and Lee do not expressly teach about, using the first depth information of the object to narrow an analysis region in second image data captured by the one or more infrared image sensors; 
Hanna teaches about, determining a first plurality of facial feature points of the object represented in the first image data (identifying facial features 1516 from a first wide field of view imager WFOV, captured at 1510 per Fig.15, Col.20 Lin.53-Col.21 Lin.11); 
using the first depth information (Fig. 19 step 1914) of the object to narrow an analysis region in second image data captured by the one or more infrared image sensors (using a first depth information from the wide field of view WFOV of imagers 10, 12, at step 50, to narrow to a second image data of the narrow field of view NFOV imager camera 14 at step 54 in Fig.1b Col.5 Lin.10-15); 
determining a second plurality of facial feature points of the object represented in the second image data (determining a second plurality of facial features in the second NFOV camera 14, Fig.1b, Col.6 Lin.6-8); 
determining one or more amounts of differences between the first plurality of facial feature points and the second plurality of facial feature points (according to the difference between the WFOV and NFOV imagers data, checking the image quality measurement for eye data matching, step 58 Fig.1b, Col.7 Lin.12-18); and 
analyzing the one or more amounts of differences with respect to a threshold (analyze by calculating the gray level luminous intensity differences at 2025f-2025d, 2025g-2025e steps by comparing to a threshold at 2025, Fig.18h).
One of ordinary skill in the art would have found obvious at the time of the invention, to interpret the technique of depth detection and modify the imaging of various objects’ features, determined with infrared depth detection technique as suggested by Lynch in generating the depth-map (at Par.[0080]) in order to further assert the face feature detection as another possible mode of identification the respective imaged object as taught by Lee and being a known in the art as a method of combining the visual stereoscopic camera with infrared detection in order to enhance feature detection in low illumination environments hence improving a rapid determination of location and less jerkiness in the image (at Par.[0086]) which in combination with Hanna providing details of processing the infrared images and comparing the results with a threshold for analysis would provide the advantage of improving the object imaging for recognition or identification as predictably determined from earlier arts. 
Re Claim 2. Lynch, Lee and Hanna disclose, the computer-implemented method of claim 1, further comprising: 

Lynch teaches about, storing, in persistent storage of the computing device, the first plurality of facial feature points (storing in a long term database 130 the depth map information according to the position data i.e., the plurality of object’s feature points indicative of a selection in the image at server 120, Par.[0041] e.g., storing the depth-map data and the color feature in the image, Par.[0051])
Also, Lee teaches about the object detected for depth determination in infrared being face features as in, storing, in persistent storage of the computing device, the first plurality of facial feature points (storing the facial image data including the detected infrared depth sensed data Par.[0070)..  

Re Claim 3. Lynch, Lee and Hanna disclose, the computer-implemented method of claim 1, further comprising: 
Lynch teaches about, determining an amount of ambient light illuminating the object represented in the first image data (determining the level of object illumination by detecting the reflectivity of the object in a predetermined range of values, e.g., black to white values Par.[0031]); and 
determining an amount of infrared light to emit based on the amount of ambient light (illuminating the object for depth detection, with infrared light by the camera system, according to the intensity level previously detected in the environment and light wavelengths Par.[0031]). 

Re Claim 4. Lynch, Lee and Hanna disclose, the computer-implemented method of claim 1, further comprising: 
Lynch teaches about, determining a plurality of segments of the object represented in the first image data based at least in part on the first depth information (segmenting the image according to the depth-map by establishing a depth grid, Par.[0050] and Fig.4A, 4B).  

Re Claim 5. Lynch, Lee and Hanna disclose, the computer-implemented method of claim 1, further comprising: 
Lynch teaches about, capturing a series of images using the one or more infrared image sensors (capturing depth by different sensors, e.g., time of flight camera, laser depth LIDAR, etc., Par.[0031]); and 
selecting the first image data from the series of images based at least on motion sensor data (selecting the data from a series of images based on the motion detected by gyroscopes, accelerometers etc., Par.[0044] or IMU Par.[0048]).    

Re Claim 6. Lynch, Lee and Hanna disclose, the computer-implemented method of claim 1, further comprising: 
Lynch teaches about, determining that the first image data includes foreground and background objects based at least on the first depth information; and 
determining the first plurality of facial feature points based at least on the object being a foreground object.  

Re Claim 7. Lynch, Lee and Hanna disclose, the computer-implemented method of claim 1, further comprising: 
Lynch teaches about, determining that the first image data includes central objects and peripheral objects (a differentiation is made by depth between objects’ features of interest being about the center of the image and the surrounding pixel depths, where the object selected is at the center of depth determination cursor, having a depth associated with the surrounding i.e., peripheral objects to the selected object points, Par.[0055] Fig.8 by comparing the depth data of the location to the depth data of the surrounding points represented by all other points in the image, i.e., peripheral to the object selected, Par.[0083]); and 
determining the first plurality of facial feature points based at least on the object being a central object (this paragraph is semantically similar with the previously recited limitation since the determination of the object’s or of a face  is based on the object’s feature points involving the depth of the object’s mapped features, Par.[0027] as selected, Par.[0028]-[0030] using the center of the depth cursor as the region of interest Par.[0055], [0056] and Fig.9).  
Wherein, Lee teaches about the object detected for depth determination in infrared, the face features as in, determining the first plurality of facial feature points (determining the facial feature recognition at Par.[0017].[0105],[0106]).  

Re Claim 8. Lynch, Lee and Hanna disclose, the computer-implemented method of claim 1, further comprising: 
Lee teaches about, using the motion information as a starting point for determining the first plurality of facial feature points (using motion information Par.[0119],[0120] when determining the facial features as the starting at a specific depth point, Par.[0023],[0082]).  

Re Claim 9. Lynch, Lee and Hanna disclose, the computer-implemented method of claim 1, further comprising: 
Lynch teaches about, 
illuminating the object using an infrared light source using motion information Par.[0119],[0120] when determining the facial features; and 
identifying the object as a foreground object based at least on reflected infrared intensity (identifying the object’s position in the foreground by the amount of depth illustration i.e., depths difference, being larger Par.[0036]).  

Re Claim 10. Lynch, Lee and Hanna disclose, the computer-implemented method of claim 1, 
Lee teaches about, further comprising: recognizing the object as a face (recognizing the object as being a face, Par. [0017][0105],[0106] [0023]).  


Re Claim 11. This claim represents the computing device/apparatus implementing each and every claim limitation and in the same order, where the “one or more image sensor; one or more processors; and memory including instructions…” are implicit elements of the computer-implemented method of claim 1, e.g., Lynch (Fig.16), Lee (Fig.8) or Hanna (Fig.3) hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 12. This claim represents the computing device/apparatus implementing each and every claim limitation and in the same order per claim 2, hence it is rejected under the same evidentiary premises mutatis mutandis.


Re Claim 13. Lynch, Lee and Hanna disclose, the computing device of claim 11, further comprising:
Lynch teaches about, an infrared light source (infrared light source Par.[0031],[0048] Fig.3A, Par.[0080]), 
Lee teaches the following limitations,
an ambient light detector (ambient light sensor, Par.[0026], [0027], or element 826 in Fig.8, Par.[0068]); and 
the instructions that, when executed by the one or more processors, further cause the computing device to: determine an amount of ambient light illuminating the object represented in the first image data using the ambient light detector (the ambient light sensor detecting the degree of ambient light Par.[0048]); and 
emit an amount of infrared light using the infrared light source (emitting an amount of infrared light Par.[0077], based on the amount of ambient light (controlling the relation between the visible light incident i.e., ambient light, on the object by removing the image frames affected by the infrared modulated light, hence reducing the infrared light effect over the final synthesized image frames, Par.[0101] and Fig.12).  

Re Claim 14. This claim represents the computing device/apparatus implementing each and every claim limitation and in the same order per claim 4, hence it is rejected under the same evidentiary premises mutatis mutandis.
Re Claim 15. Lynch, Lee and Hanna disclose, the computing device of claim 11, further comprising a motion sensor, the instructions that, when executed by the one or more processors, further cause the computing device to: 

Lynch teaches about, capture a series of images using the one or more infrared image sensors (capturing images by image sensors, i.e., cameras Par.[0031]); and 
select the first image data from the series of images (selecting the image based on location of the object Par.[0028]-[0030], [0035]) based at least on motion sensor data (selecting the image data provided by the depth feedback according to movement of the user device 100, based on motion inertial sensors, IMU at Par.[0048], or [0067]).

Re Claim 16. Lynch, Lee and Hanna disclose, the computing device of claim 11, further comprising further instructions that, when executed by the one or more processors, further cause the computing device to: 
Lynch teaches about, determine that the first image data includes foreground and background objects based at least on the first depth information (determining the objects being in the foreground or background from depth at system 150, Par.[0036]); and 
Lee specifically teaches about, determine the first plurality of facial feature points based at least on the object being a foreground object (recognizing the object as being a face, Par. [0017][0105],[0106] [0023]).  

Re Claim 17. This claim represents the computing device/apparatus implementing each and every claim limitation and in the same order per claim 7, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 18. This claim represents the computing device/apparatus implementing each and every claim limitation and in the same order per claim 8, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 19. This claim represents the computing device/apparatus implementing each and every claim limitation and in the same order per claim 9, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 20. This claim represents the computing device/apparatus implementing each and every claim limitation and in the same order per claim 10, hence it is rejected under the same evidentiary premises mutatis mutandis.

Conclusion
5.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
	 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/